Order filed October 25, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00731-CR
                                    ____________

                        MIGUEL MARTINEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1374263

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Ste's Exhibit #3.
      The clerk of the 184th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit #3, on or before November 7, 2016. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State's Exhibit #3, to the clerk of the 184th
District Court.



                                              PER CURIAM